Citation Nr: 1512026	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-22 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that reduced the rating for the Veteran's service-connected prostate cancer with erectile dysfunction from 100 percent to 40 percent, effective October 1, 2009. 

In May 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Because Diagnostic Code 7528, the diagnostic code under which the Veteran's residuals of prostate cancer are rated, contains a temporal element (its criteria mandate the assignment of a 100 percent evaluation for a certain period of time followed by a VA examination to determine the degree to which any residuals are disabling), the claim is appropriately characterized as entitlement to a rating in excess of 40 percent for residuals of prostate cancer.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).  Therefore, the Board has characterized the issue on appeal as it appears on the title page of this decision.

The appeal was remanded in November 2012 for additional development which has since been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A May 2009 rating decision proposed to reduce the rating for residuals of prostate cancer from 100 percent to 40 percent. 

2.  The proposed reduction was implemented in a July 2009 rating decision, effective October 1, 2009, and was made in compliance with applicable due process laws and regulations.

3.  From October 1, 2009, the competent evidence of record shows there is no local reoccurrence or metastasis of prostate cancer or residual renal dysfunction; residuals of prostate cancer are manifested by erectile dysfunction, urine leakage requiring the wearing of absorbent materials that must be changed two to four daily, and voiding dysfunction resulting in no more than three episodes of nocturia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for residuals of prostate cancer, from October 1, 2009, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.7, 4.10, 4.115a, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As an initial matter, the Board finds that VA's duties to notify and assist have been satisfied.  In a May 2009 letter, VA notified the Veteran of the criteria for a reduction of the evaluation of his prostate cancer.  Through his statements and those offered on his behalf by his representative, the Veteran has shown that he understood the elements necessary to substantiate his claim.

Service connection for prostate cancer with erectile dysfunction was awarded in a February 2009 rating decision.  A 100 percent was assigned under 38 C.F.R. § 4.115(b), Diagnostic Code 7528 (2014).  The assigned effective date was October 21, 2008.  In April 2009, the Veteran was provided a VA examination.  A May 2009 rating decision proposed reducing the Veteran's rating for his prostate cancer to 40 percent.  In a letter sent to the Veteran that same month, the RO notified the Veteran of the reason for this proposal.

In the July 2009 rating decision on appeal, the RO reduced the rating for prostate cancer from 100 percent to 40 percent under Diagnostic Code 7528, effective October 1, 2009.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).

The RO satisfied these procedural requirements.  The Veteran was notified of the RO's intent to reduce his rating for his prostate cancer by a letter dated in May 2009.  This notice set forth the material facts and reasons for the proposed reduction.  Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence.  See 38 C.F.R. § 3.105(e), (h).  He did not request a pre-determination hearing or present any additional evidence.  Final action to reduce the rating for his prostate cancer was taken pursuant to 38 C.F.R. § 3.105(e) in a July 2009 decision.  The rating reduction was made effective beginning October 1, 2009.  

As shown, the RO complied with the procedures required under § 3.105.  See 38 C.F.R. § 3.105(e).  

Further, as noted in the introduction, diagnostic code 7528 contains a temporal element and consideration of reinstatement of the 100 percent rating is not warranted.  Rossiello, supra.
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  Here, the Veteran's VA and private treatment records have been obtained.  The Veteran was provided with VA medical examinations in April 2009 and January 2013.  The examinations contain sufficient evidence for deciding the claim.  The reports, when viewed cumulatively, are adequate as they were based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

Analysis

Having determined that the process required to reduce the Veteran's rating was correctly followed by the RO, the next question to be addressed is whether, given the available evidence, a rating higher than 40 percent is warranted.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system, provides: following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months and any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  The rating criteria also provide that if there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

In this case, the evidence does not show, and the Veteran does not assert, that his prostate cancer residuals include renal dysfunction.  See, the VA examination reports dated in April 2009 and January 2013.  Therefore, it would be improper to rate any residuals of the Veteran's prostate cancer as renal dysfunction.  

Based on the evidence of record that includes VA treatment records, private medical records from Dr. Gonzalez, the April 2009 and January 2013 VA examination reports, and the Veteran's statements regarding symptomatology, the predominant residual dysfunction of the Veteran's prostate cancer is voiding dysfunction.   

Voiding dysfunction is rated based on the particular condition involved, to include urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2014).  

A 40 percent evaluation is assignable for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence if requiring the wearing of absorbent materials, which must be changed two to four times per day.  

A 60 percent evaluation is assignable for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence if requiring the use of an appliance or the wearing of absorbent materials, which must be changed more than four times per day.  

Urinary frequency is rated based on voiding intervals and time of voiding.  

A 20 percent evaluation is assignable for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.

A maximum 40 percent evaluation is assignable for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  
Urinary tract infections, representative of obstructed voiding, are rated based on the treatment the infection requires.  A maximum 30 percent evaluation is assignable for a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  

The Veteran underwent a radical prostatectomy in July 2008.  

At an April 2009 VA examination, the Veteran reported that he urinated hourly, including two or more times during the night.  He also noted that he used between three and four pads a day for urinary leakage.  He also reported erectile dysfunction, but no penile deformity was observed during the physical examination.  The examiner indicated that the diagnosis was prostatectomy secondary to prostate cancer with residual erectile dysfunction, urinary leakage with pad use, and scar.  The examiner also indicated there were no other residuals of the genitourinary disease, including post-treatment malignancy.  A complete blood count (CBC) and urinary analysis were reported as normal.  The examiner stated that there were no other residuals of the Veteran's prostate cancer, including post-treatment residuals of malignancy.  The results of a urinalysis and a CBC were normal.  

In the Veteran's substantive appeal, received in May 2010, he reported that he used three to four pads a day for urinary control.

A February 2010 Medical Examination Report for Commercial Driver Fitness Determination is signed by a private physician and indicates that the Veteran had prostate surgery on July 29, 2008 and was "cancer free."

During his May 2011 Board hearing, the Veteran testified that he used between four and six pads daily.  He also stated that he had leakage accidents approximately twice a month, urinated three times during the night, and wore double pads in case of accidents at night.  He also reported that he was working on a full-time basis and his condition had not affected his employment or resulted in any lost time from work.

Medical records from Dr. Gonzalez at the Southbend Clinic show the Veteran's PSA was undetectable at 0.01 in May 2011.  Dr. Gonzalez reported that the Veteran's radical prostatectomy in 2008 had an outcome of 'free of disease.'  The records show the Veteran was suffering from erectile dysfunction related to his prostate cancer residuals.

VA treatment records show that on evaluation in November 2009, the Veteran reported three to four episodes of nocturia.  He denied symptoms of urgency, frequency, and incontinence.  When seen in November 2010 and November 2011, he endorsed symptoms of dysuria and nocturnal urinary frequency occurring three times a night.  The pertinent diagnosis was prostate cancer in remission.  Lab findings from an evaluation in October 2012 showed BUN mg/dL was 16 and creatine was 1.0 mg/dL.  Finally, when seen in November 2012, the Veteran denied urinary frequency, but he did report one episode of nocturia.  The pertinent diagnosis was prostate cancer, stable.

In November 2012, the Board remanded the appeal for another VA examination to obtain definitive evidence as to whether the Veteran had active cancer or any other residuals of his prostate cancer.

At a VA examination in January 2013, a VA examiner indicated that the residual manifestations of the Veteran's prostate cancer include urinary frequency, leakage, and urgency, and erectile dysfunction.  There were no signs of obstructed voiding or any recurrent urinary tract infections.  The Veteran reported urinary frequency that included daytime voiding interval of less than one hour and stated that he awakened twice a night to void.  He also reported urine leakage which required the wearing of absorbent materials that had to be changed between two and four times a day.  The examiner noted that the urinalysis was unremarkable.  BUN was 13 mg/L, creatine was .08, and the PSA was 0.02.  The examiner indicated that the Veteran is in remission and has been cancer-free since his prostatectomy in 2008.  The examiner further stated that since that time, his PSA and renal function have remained normal.  

Based on the evidence presented, the Veteran's genitourinary symptoms warrant the assignment of no more than a 40 percent schedular evaluation under DC 7528, based on voiding dysfunction, and specifically, urine leakage.  The preponderance of the evidence shows the Veteran changes his absorbent materials between two and four times daily.  This degree of urinary incontinence is fully considered in a 40 percent disability evaluation.  

The Veteran asserts that a higher evaluation is warranted due to his urinary incontinence.  The Board notes, however, that he has been inconsistent regarding his incontinence frequency.  His May 2011 testimony of having to change his absorbent pads between four and six times a day, is inconsistent with the statements made at the April 2009 VA examination and on the May 2010 substantive appeal, where he reported use of three to four pads a day for leakage.  His 2011 testimony of having to change his absorbent pads between four and six times a day is also not consistent with statements made at the January 2013 VA examination, where he reported his pads had to be changed between two and four times a day.  Therefore, the Veteran's testimony of having to change his absorbent pads between four and six times a day is not considered credible and as such a 60 percent rating is not warranted.  

There also is no evidence of continual urine leakage, post-surgical urinary diversion, or use of an appliance such that a 60 percent rating is warranted.  

Rating the Veteran's disability based on urinary frequency would not yield a higher rating as the maximum rating available is 40 percent, which the Veteran already has.  In addition, there is no evidence of urinary tract infections or any renal dysfunction.  

Based on the foregoing, the criteria for a rating in excess of 40 percent for genitourinary residuals of prostate cancer, from October 1, 2009, are not met.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  

The Veteran also has erectile dysfunction and scars as a result of prostate cancer.  With regard to erectile dysfunction, the rating criteria also provide that a 20 percent evaluation is assignable for deformity of the penis with loss of erectile power.  This evaluation is the maximum assignable under DC 7522.  38 C.F.R. § 4.115b, DC 7522 (2014).  Where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2014).

The evidence clearly demonstrates that the Veteran has impairment due to loss of erectile power; however, without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  No evidence of any penis removal or penis removal of glans, or testis atrophy or removal, is present either.  Given the absence of any deformity of the penis, the weight of the evidence is therefore against the claim and a compensable schedular rating for erectile dysfunction is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2014).  

With regard to the Veteran's scars, on VA examination in 2013, the examiner found that the Veteran's scars were not painful and/or unstable, or that all related scars are greater than 39 square centimeters.  Thus, criteria for the assignment of a compensable rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2014) is not warranted.

At this time, the Board notes that the Veteran is in receipt of special monthly compensation under the provisions of 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ, effective from October 2008.  

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different evaluation in the future should his prostate cancer disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the current evaluation is the most appropriate given the evidence of record.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

There is no evidence to demonstrate that the Veteran's symptomatology is so severe as to render the rating schedule inadequate.  The rating criteria adequately contemplate the Veteran's disability as his residual manifestations include increased urinary frequency and urinary leakage necessitating the use of absorbent pads.  The schedular criteria reasonably describe the nature of the Veteran's genitourinary symptoms as they contemplate not only the nature of such residuals, but the frequency at which they manifest, the type of care and treatment they necessitate, and the effect they have on the Veteran's ability to function.  The evidence does not show anything unique or unusual about the Veteran's prostate cancer residuals that would render the schedular criteria inadequate.

Moreover, with respect to the erectile dysfunction disability, the Board notes that in every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  In other words, the schedular criteria for erectile dysfunction suggest that in the absence of actual penile deformity and loss of erectile power, a noncompensable rating is to be assigned.  

The rating criteria are therefore adequate to evaluate the Veteran's prostate cancer residuals and referral for consideration of extraschedular rating is not warranted.  

Finally, there is no indication from either the Veteran's testimony or the competent medical evidence that he is unable to work due to his residuals of prostate cancer.  As such, a claim for a total disability rating based on individual unemployability is not raised.


ORDER

A rating in excess of 40 percent for residuals of prostate cancer is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


